Castle Restoration & Constr., Inc. v Castle Restoration, LLC (2017 NY Slip Op 02624)





Castle Restoration & Constr., Inc. v Castle Restoration, LLC


2017 NY Slip Op 02624


Decided on April 5, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 5, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2015-02678
 (Index No. 9187/13)

[*1]Castle Restoration & Construction, Inc., et al., respondents,
vCastle Restoration, LLC, et al., appellants.


Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara & Wolf, LLP, Lake Success, NY (Matthew F. Didora and Alex Leibson of counsel), for appellants.
Forchelli, Curto, Deegan, Schwartz, Mineo & Terrana, LLP, Uniondale, NY (David A. Loglisci of counsel), for respondents.
In an action to recover on a promissory note, commenced by motion for summary judgment in lieu of complaint pursuant to CPLR 3213, the defendants appeal from so much of an order of the Supreme Court, Nassau County (Bucaria, J.), entered February 9, 2015, as denied that branch of their motion which was for leave to renew their opposition to the plaintiffs' motion for summary judgment in lieu of complaint pursuant to CPLR 3213.

DECISION & ORDER
Motion by the plaintiffs, inter alia, to dismiss the appeal on the ground that the right of direct appeal from the order terminated upon the entry of the final judgment in the action on May 29, 2015. By decision and order on motion of this Court dated December 9, 2015, that branch of the motion was referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and the argument of the appeal, it is
ORDERED that the branch of the motion which is to dismiss the appeal on the ground that the right of direct appeal from the order terminated upon the entry of the final judgment in the action on May 29, 2015, is granted and the appeal is dismissed, with costs, as the right of direct appeal from the order terminated with the entry of the judgment (see Matter of Aho, 39 NY2d 241, 248).
The issues raised on the appeal from the order are brought up for review and have been considered on the defendants' cross appeal from the judgment (see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248; Castle Restoration & Constr., Inc. v Castle Restoration, LLC, ___ AD3d ___ [Appellate Division Docket Nos. 2015-06517, 2015-06584; decided herewith]).
DILLON, J.P., LEVENTHAL, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court